Citation Nr: 0839878	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-41 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected left wrist and thumb ganglion cysts.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1998 to July 
2004.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in February 2008.  This matter was 
initially on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein service connection was granted 
for ganglion cyst of the left thumb and wrist.  The veteran 
subsequently appealed the initial rating assigned for the 
disability.  

The Board notes that the veteran requested to be afforded 
with a DRO hearing in the January 2006 Hearing Election form.  
However, later that month, the veteran agreed to report for a 
medical examination of her service-connected disability in 
lieu of the hearing.  Thus, the veteran's DRO hearing request 
was withdrawn.  


FINDING OF FACT

The veteran's left wrist and thumb are not shown to be 
manifested by limitation of motion or ankylosis.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected left wrist and thumb ganglion cysts have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.7, 4.71a, Diagnostic Code 5015 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In regard to the veteran's claim for a higher initial rating, 
the Board notes that the Federal Circuit has held that once 
service connection is granted, the claim is substantiated and 
additional notice is not required.  Furthermore, any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  The record reflects that service 
connection for ganglion cyst of the left thumb and wrist was 
granted and a disability rating and effective date were 
assigned in the May 2005 rating decision.  Neither the 
veteran nor her representative has alleged any prejudice with 
respect to notice received for the claim during the course of 
this appeal.  

Also, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
regarding the notice required for an increased compensation 
claim.  However, the Board notes that the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating, such as in this case, 
and a claim for additional (increased) compensation of an 
already service-connected disability and only indicated that 
the requirements referenced above were relevant to claims for 
increased compensation.  As the issue on appeal involves 
entitlement to a higher initial rating, the Board finds that 
no discussion of VA's compliance with the notice elements 
outlined in Vazquez is necessary in this case.

Moreover, the record reflects that the veteran has been 
provided with a copy of the May 2005 rating decision, the 
November 2005 statement of the case (SOC), and the June 2006 
and August 2008 supplemental statements of the case (SSOCs), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with medical examinations in February 2005 and 
February 2006.  The examination reports are deemed adequate 
for rating purposes.  The veteran's service treatment records 
are also of record.

In its prior Remand, the Board indicated that the veteran's 
left wrist disability may have worsened and asked that the 
veteran provide certain information regarding any medical 
treatment she received in February 2006.  However, the record 
reflects that the veteran has not responded to such requests.  
Regardless, the February 2006 VA examination report reveals 
that the veteran was reportedly scheduled to have a medical 
examination with her primary care physician only four days 
after the VA examination.  The veteran has not indicated that 
her left wrist and thumb disability is worse than reflected 
in the February 2006 VA examination report.  Thus, the Board 
finds that the current severity of the veteran's left wrist 
is accurately reflected in findings articulated in the 
February 2006 examination report and no further examination 
of the veteran's disability is needed.   

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  The Board further finds that 
there has been compliance with its prior Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran seeks entitlement to a compensable evaluation for 
her ganglion cyst of the left thumb and wrist.  The veteran 
is currently assigned a noncompensable evaluation under 
Diagnostic Code 5015 for benign new growths of bones.  A 
disease rated under Diagnostic Code 5015 is rated on 
limitation of motion of the affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015 (2008).  
Accordingly, the Board will consider whether the veteran is 
entitled to a compensable evaluation under diagnostic codes 
pertaining to limitation of motion of the wrist and thumb.  
Additionally, as the record reveals that the veteran is right 
hand dominant, the veteran's left wrist and thumb will be 
considered minor.

Under Diagnostic Code 5215, limitation of motion of the 
wrist, a 10 percent rating, the maximum rating, is warranted 
when there is limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5215 (2008).

Under Diagnostic Code 5214, ankylosis of the wrist, a 20 
percent disability evaluation is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
minor wrist.  A 30 percent disability evaluation is 
contemplated for ankylosis of the minor wrist in any other 
position, except favorable.  A 40 percent rating is assigned 
for ankylosis of the minor wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 
5214 (2008).

Under Diagnostic Code 5228, limitation of motion of the 
thumb, a noncompensable rating is warranted when there is 
limitation of motion of the minor thumb demonstrated by a gap 
of less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
10 percent evaluation is warranted for limitation of motion 
of the minor thumb with a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A maximum 20 percent 
evaluation is warranted for limitation of motion of the minor 
thumb with a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2008).

Under Diagnostic Code 5224, ankylosis of the thumb, a 10 
percent evaluation is warranted for favorable ankylosis of 
the minor thumb.  A 20 percent evaluation is warranted for 
unfavorable ankylosis of the minor thumb.  38 C.F.R. § 4.71a, 
DC 5224 (2008).

After careful review of the medical evidence, the Board finds 
that the veteran is not entitled to a compensable rating for 
her disability under any of these diagnostic codes as there 
is no indication that the veteran experiences any limitation 
of left thumb or wrist motion or otherwise suffers from 
ankylosis of the left thumb or wrist.  Indeed, the February 
2005 VA examination report reveals that the veteran reported 
her left thumb ganglion cyst thumb was resolved and she 
suffered no restriction in range of motion due to thumb or 
wrists cysts at that time.  On physical examination, the 
veteran showed complete full range of motion with no evidence 
of palpable abnormalities over the left wrist, was able to 
fully extend her hand, make fists and oppose finger to thumb 
on the left hand, and demonstrated both a grip strength and 
finger to thumb strength of 5/5.  Additionally, the February 
2006 VA examination report notes that the veteran reported 
that her left wrist cyst was painful at times but she had not 
received any treatment for her wrist since her release from 
service in 2004.  She also denied any recurrence of the thumb 
cyst since discharge.  On physical examination, the veteran 
demonstrated a palpable marble-sized cyst on the medial 
aspect on the dorsal side of the left wrist that was mildly 
tender to palpation and reported increased pain predominantly 
with palmar flexion.  However, she also demonstrated a full 
range of motion passively, actively, and repetitively and a 
grip strength of 5 out of 5.  The February 2006 VA examiner 
diagnosed the veteran with "ganglion cyst of the left medial 
wrist without loss in range of motion with report of 
increased pain to palpation and no evidence of atrophy or 
loss of strength or fatigability."                

The Board acknowledges that the veteran has complained of 
intermittent pain and flare-ups associated with her left 
wrist.  However, there are no objective medical findings that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
resulted in additional functional impairment of the veteran's 
wrist or thumb to the extent required for an increased rating 
at any time relevant to the current appeal period.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2008).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, a review of the record fails to reveal any 
findings associated with the veteran's disability that 
warrants a compensable rating under alternate diagnostic 
codes.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of entitlement to an initial compensable evaluation for 
her ganglion cysts of the left thumb and wrist on a schedular 
basis for the entire appeal period.  Thus, a staged rating is 
not warranted.    

To the extent that the veteran's ganglion cysts of the left 
thumb and wrist adversely affect her employability, such has 
been contemplated in the assignment of the current 
noncompensable evaluation.  The evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There is no 
exceptional or unusual disability picture.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

Entitlement to an initial compensable evaluation for service-
connected left wrist and thumb ganglion cysts is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


